Appeal by the de*422fendant from an order of the County Court, Suffolk County (Ohlig, J.), dated November 14, 2001, which, pursuant to Correction Law article 6-C, designated him a level two sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s contention that the risk level assessment and case summary prepared by the Board of Examiners of Sex Offenders (hereinafter the Board) pursuant to Correction Law § 168-Z demonstrated that he should have been designated as a level one, rather than a level two, sex offender is unpreserved for appellate review (see People v Baker, 303 AD2d 570 [2003]; People v Roland, 292 AD2d 271 [2002]). At the hearing, the defendant consented to the level two designation and failed to raise the issues now presented on appeal.
In any event, the court’s determination to designate the defendant a level two sex offender was supported by clear and convincing evidence, based on the facts contained in the Board’s case summary and risk assessment instrument (see Correction Law §§ 168-Z, 168-n), and should not be disturbed. Ritter, J.P., Goldstein, Townes and Rivera, JJ., concur.